Name: Commission Regulation (EC) No 2235/97 of 10 November 1997 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to school children
 Type: Regulation
 Subject Matter: cooperation policy;  distributive trades;  teaching;  economic policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31997R2235Commission Regulation (EC) No 2235/97 of 10 November 1997 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to school children Official Journal L 306 , 11/11/1997 P. 0011 - 0011COMMISSION REGULATION (EC) No 2235/97 of 10 November 1997 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to school childrenTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 26 (4) thereof,Whereas the first subparagraph of Article 2 (1) of Council Regulation (EEC) No 1842/83 (3), as last amended by Regulation (EC) No 1958/97 (4), provides for the grant of Community aid for the products known as 'viili/fil` made from whole milk;Whereas it is therefore necessary to include these products in the Annex to Commission Regulation (EC) No 3392/93 (5), as last amended by Regulation (EC) No 2808/95 (6); whereas, in addition, Article 4 (1) of that Regulation should be amended to specify the amount of Community aid for these products, taking account of the fact that their fat content is at least 3 %;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 3392/93 is hereby amended as follows:1. the first indent of the second subparagraph of Article 4 (1) is replaced by the following:'- ECU 26,73 per 100 kg for category I products listed in the Annex, whose fat content is at least 3,00 % but less than 3,50 %,`;2. in the Annex, the following text is added under category I:'(d) "Viili/fil" whose fat content is at least 3,00 %`.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 13.(2) OJ L 206, 16. 8. 1996, p. 21.(3) OJ L 183, 7. 7. 1983, p. 1.(4) OJ L 277, 10. 10. 1997, p. 1.(5) OJ L 306, 11. 12. 1993, p. 27.(6) OJ L 291, 6. 12. 1995, p. 21.